The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Merg et al. (US 2018/0095609 A1) teaches a client computing system (CCS) receives a download including (i) an image representative of a vehicle component, (ii) symbol data associated with a first symbol, (iii) a set of one or more selectable identifiers, and (iv) supplemental information associated with the vehicle component. Each selectable identifier can indicate a respective portion of the supplemental information. After receiving the download, the CCS displays the image and the first symbol without displaying the set and the supplemental information. While the image and the first symbol are displayed without the set, the CCS receives a first input corresponding to selection of the first symbol. The CCS then responsively displays the set. While the set is displayed, the CCS receives a second input corresponding to selection of a first selectable identifier from the set. The CCS then responsively displays the respective portion of the supplemental information indicated by the first selectable identifier.
Regarding independent claim 1, Merg taken either independently or in combination with the prior art of record fails to teach or render obvious to initiate an automatic calibration or reset of the at least one malfunctioning component; initiate a test of the at least one malfunctioning component; and recommend service options to a user if a result of the test indicates the at least one malfunctioning component continues to malfunction in conjunction with the other claim limitations.  
Regarding independent claim 12, Merg taken either independently or in combination with the prior art of record fails to teach or render obvious initiating an automatic calibration or reset of the at least one malfunctioning component; performing an automated test of the at least one malfunctioning component; and if a result of the automated test indicates the at least one malfunctioning component continues to malfunction, recommending service options to a user in conjunction with the other claim limitations.  
Regarding independent claim 17, Merg taken either independently or in combination with the prior art of record fails to teach or render obvious to initiate an automatic calibration or reset of the vehicle component; initiate a test of the vehicle component; and recommend service options to a user if a result of the test indicates a malfunction status of the vehicle component in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668